DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The instant Office Action is in response to RCE filed on 1/04/2021.
Claims 1-60 are pending. Claims 1, 13, 25 and 28 are the base independent claims.  Claims 31-60 were withdrawn without traverse in the reply filed on 3/12/2020.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/13/2020 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-60 directed to invention non-elected without traverse.  Accordingly, claims 31-60 been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/4/2021 was filed before the mailing date of the instant Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 31-60 directed to invention non-elected without traverse are canceled.

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-30 are allowed.
Upon considering the IDS, the reasons for allowance has not changed. The following is an examiner’s statement of reasons for allowance restated according to the previous NOA: Applicant’s arguments filed on 11/13/2020 have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 
Upon further consideration, a pertinent art, Gostev et al (US 2018/0084456), is found after an update search.  The pertinent art made of record and not relied upon 
Additionally the arguments presented by applicant previously help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-30 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023.  The examiner can normally be reached on 10:00-18:00 ET (M, W, TH & alternate F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOTANG WANG/Primary Examiner, Art Unit 2474